 

' Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 1 of 15

FORM TO BE USED BY A PRISONER FILING A COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

IN THE UNITED STATES DISTRICT COURT_-
FOR THE DISTRICT OF MARYLAND _

ujkee Dodson S

Ty. 2gqu|
S30Y26 Lewells Necy RX. os
Wlestower, Wa laryiandl ZAX¥IO

(Full name, prison identification
number and address of the plaintiff)

Vv. Civil Action No. PK =] j 7 ISBY

(Leave blank. To be filled in by Court.)
© crechona) OF cers

Va Foxe at Tash hsHor y_
TADS Wictker lob Wd. |
JeSSu0, Larulandl 10194 (Names atta hed J

(Full name and address of the defendant(s)) ~

 

COMPLAINT
LL Previous lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in
this case or against the same defendants?

YES[ ] NO IA
B. If you answered YES, describe that case(s) in the spaces below.
1. Parties to the other case(s):

Plaintiff:

 

Defendant(s):

 

1983 Complaint Rev. (4/10/2006)

American LegalNet, Inc.
www.FormsWorkflaw.com

 

 

 
Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 2 of 15

 

2. Court (if a federal court name the district; if a state court name the city or
county):
3. Case No.:

 

4. Date filed:

 

5. Name of judge that handled the case:

 

6. Disposition (won, dismissed, still pending, on appeal):

 

7. Date of disposition:

 

 

 

 

 

II. Administrative proceedings
A. If you are in a Division of Correction facility, did you file an 1 administrative remedy
"procedure request under DCD 185-00F, et seg, 7
YES 1 NO[ ]

1. If you answered YES:
a. What was the result? Dis Soor18 Sse" (Ese C aH Nara

for re wy doeal Tec Sor Ty.
b. Did you appeal to the Commissioner?
YES[ ] NO A

2. . Ifyouanswered NO to either of the questions above, explain why you did not
file an administrative remedy procedure request or an appeal to the

Commissioner.. L brie | Reed 1 Cdr med by the
ARP ie ‘oe (Us. Snell's Jat U5
canner appea) Asmissed AGP

a Did you file any other type of administrative complaint such as an appeal to

 

1983 Complaint Rev. (4/10/2006) 2

American LegalNet, Inc.
www.FormsWorkflow.com

 

 
Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 3 of 15

the warden of an adjustment decision or a decision to withhold mail, a
complaint to the Sundry Claims Board, etc.?

YES [\/ NO[ ]

4, If you answered YES, explain what you filed and what was the result.

Jig te Fall BP ZOK% vaon ancy 1
Plant Shin uwynicln lite Ghai ‘peeot

cone) to tre widen. la regard, ee atlatche)

B. If you are not in a Division of Correction facility, is there a grievance procedure at
- your institution?

~¥E8 fy4—NOL_]

If your answer is YES:
YES as -NO[ ]
2. If you filed a grievance what was the resulta ln NGvoa' {

GotreO OQ estan sr loocle Ure. ve on ochad))

3. If you did not file a grievance explain why not?

 

 

1983 Complaint Rev. (4/10/2006) 3

[American LegalNet, Inc.
www.FormsWorkflow.com

 

 
Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 4 of 15

III. Statement of claim
(Briefly state the facts of your case. Include dates, times, and places. Describe what each
defendant did or how he/she is involved. If you are making a number of related claims,
number and explain each claim in a separate paragraph.) :

 

 

 

 

 

 

 

 

 

IV. Relief
(State briefly what you want the Court to do for you)

Lam See Avnaacid| COW IDA SG tO)
Aoete -preendoremnaen+ cb: 4 Ste cliaicnod!

 

SIGNED THIS 7 © day of lore Z0O1G.

o, Kee LO JoSen)

\toriginalf/signature of plaintiff) .
Svu20 Revells Ne Clic QA .
Westover MO. 21890

 

 

(address of plaintiff)

1983 Complaint Rev. (4/10/2006) 4

American LegalNet, Inc.
www.FormsWorkflow.com

 

 

 
A Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 5 of 15

INSTRUCTIONS FOR FILING A PRO SE PRISONER COMPLAINT
UNDER THE CIVIL RIGHTS ACT, 42 U.S.C. §1983

This packet includes two copies of a complaint form and two copies of an in forma pauperis petition.
There are instructions to help you understand the forms and a little bit about Court procedures, but
THE COURT CANNOT GIVE YOU LEGAL ADVICE. The Court may not accept your complaint
for filing unless you follow these instructions and provide the information requested in these forms.

How to file a complaint

To begin a lawsuit you must file an original and one copy of your complaint for the court, and one
copy of the complaint for each defendant you name. For example, if you name two defendants, you
must send to the Court an original and three copies of the complaint. You should keep a copy of the
complaint for your own records. The Court is not responsible for providing copies to you. ALL
COPIES MUST BE IDENTICAL TO THE ORIGINAL.

Your complaint must be legibly handwritten or typed. If you need more space to answer a question
you may write on the back of the form or attach additional pages. All pages should be 8 %” by 11".

Your complaint should be filed in this Court only if one or more of the defendants is located in

 

AA 1 1 4-1 A et 1 ay 1 14m he 4 8 1 a 41 i 1
IvlaVrytamid OF tite Clann arose ere. f Ou STOUT Mie a separate compramt tor each Ulainit rat YOU Tavoe
unless they are all related to the; same incident or issue.

You must give the correct names and addresses of each defendant. A PLAINTIFF IS REQUIRED
TO GIVE INFORMATION TO. THE COURTS TO ENABLE THE MARSHAL TO COMPLETE
SERVICE OF THE COMPLAINT ON ALL PERSONS NAMED AS DEFENDANTS.

Answer the questions about prison grievances carefully. You may attach copies of grievances,
administrative remedy procedure requests, and responses to your complaint. FAILING TO
PROVIDE THE INFORMATION REQUESTED MAY RESULT IN YOUR COMPLAINT NOT
BEING FILED OR CAUSE DELAYS IN PROCESSING YOUR COMPLAINT.

In your complaint state the facts of your case. Focus on who, what, when, where. BE BRIEF. DO
NOT INCLUDE CITATIONS OR LEGAL ARGUMENTS.

Please note that under recent legislation, persons who file cases which are dismissed by the Court

under 28 U.S.C. §1915(e) may be penalized. The Prison Litigation Reform Act of 1996 provides

that prisoners who have had three or more cases dismissed as frivolous, malicious, or failing to state

a claim upon which relief may be granted, will not be permitted to file any further civil actions

without prepaying the filing fee unless they are in imminent danger of serious harm. See 28 U.S.C.
|

§1915(g). |

|
When the forms are completed mail the original and copies to: Clerk, United States District Court
for the District of Maryland, 101 West Lombard Street, Baltimore, Maryland 21201.

1983 Complaint Rev. (4/10/2006)

American LegalNet, Inc.
www.FormsWorkflow.com

 

 

 
 

\ Case 8:19-cv-01824-PX Document 1. Filed 06/20/19 Page 6 of 15

How to ask for the filing fee to be waived .

There is a fee of $350.00 for filing this type of lawsuit. This must be paid at the time your complaint
is filed. In addition, you must pay the United States Marshal for serving the complaint on each
defendant. If you are unable to pay the filing fee and costs of service you may ask the Court to let
you proceed in forma pauperis. If the Court grants this request it means that you will not have to
pay the filing fee at the time your complaint is filed, but, periodically money can be taken from your
inmate account and sent to the Court until the filing fee is paid. How much money is taken will
depend upon how much is in your account. There will be an initial partial filing fee that is 20% of
the greater of the average monthly deposits to your account for the past six months or the average
monthly balance of your account for the past six months. Then, a deduction of 20% of the prior
month’s income will be made each time the balance in your account is over $10.00. These
deductions will be made until the full amount of the filing fee is paid. By asking the Court to let you
proceed in forma pauperis you are consenting to these deductions.

Attached are two copies of a motion for leave to proceed in forma pauperis. One should be filed
with your complaint. The other is for your records.

Things to know about representing yourself

 

 

completed the forms and provided all necessary information, a case number and judge will be
assigned. Everything that you receive from the Court about your case will have the case number on
it. Everything that you send to the Court other than the complaint and motion and affidavit to
proceed in forma pauperis should have the case number on it.

Unless directed otherwise, all communications to the Court about your case should be addressed to:

Clerk of the Court

United States District Court
101 West Lombard Street
Baltimore, Maryland 21201

You must notify the Court in writing of any change in your address. Failure to do this may
result in dismissal of your case.

After you file the complaint no communication about your case should be sent directly to any judge.
If you want to ask the Court to do something, you should file a motion. Pleadings and motions
should be filed with the Clerk and a copy should be mailed to the attorney representing the
defendant(s) or directly to the defendant(s) if he/she does not have an attorney. It is important to
include a certificate of service on anything you file after your complaint showing when you mailed
copies and to whom they were sent. The certificate of service appears at the end of the pleading or
motion and looks like the sample below.

1983 Complaint Rev. (4/10/2006) 2

American LegalNet, Inc.
www.FormsWorkflow.com

 

 
4 Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 7 of 15

 

 

CERTIFICATE OF SERVICE
Thereby certify that onthis___—_day of ,20__, acopy of this
(title of the document) , was mailed, postage prepaid, to
(name and address of the attorney or person to whom you sent it).
(your signature )

 

It is not necessary to state in the certificate of service that copies were sent to the Court or to the
Clerk.

Do not file any motions or memoranda that are longer than fifty pages unless you have received
permission from the Court. Most motions and memoranda should be much shorter than fifty pages.

You do not have to file copies of exhibits that are already on file in the same case. For example, if
the defendants in your case file a motion for summary judgment and attach as an exhibit to their
motion a copy of a sick call slip, you do not have to attach a copy of that document to your
opposition or to any motions you file. You may simply refer to the copy that is already in the file.

 

You must sign every pleading, motion, and memorandum that you file. You MAY NOT sign
someone else’s name, nor may you file anything on behalf of someone else. In order for a pleading,
motion, or memorandum to be considered on behalf of more than one plaintiff, each plaintiff must

sign it.

1983 Complaint Rev. (4/10/2006) 3

American LegalNet, Inc.
www.FormsWorkflow.com
 

Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 8 of 15
re iN ey ~
@ | | 2

Name cl of nere
= Potowent lastiskaa oo

TESS \NGtertoa PA. cee

Jessuo,Maruland)
eee

.. D \NGGWO

C) nae eal
SaCGeOt (Quseas

Lr Jo lor

® FCO} Ache yosan

Sal Gen - sal

 

 
 

Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 9 of 15

| Oo -20-2019

 

 

 

 

Liv endoved on porn aces
\

 

 

Qoose._, Ascrinncanc®s , i prychice,
Paina and suet Q XX
@uaishare tt Mm re-boot Yo seat

 

Date | Dane ag KO QOH Cpe,
thougn Or 2reenorternQcad +5 comnnte
Su i Cidle U4 | | cOU lau Ok OOK CeO

@ AO Hc ze DOK. | ooo OX sell and

Overs told mae tot tre Aidit
CORE. Medical | 450 IC 0 ictores ot get
andiscaroce nee y to4¢ Lec Protecal and
PIOCEO -e UDO IA we +o Nace NAC GY
Close, cede)” , Sorcude  ~wateln wrell-toe F
AAS AG 2040. edieal recs. Corl
aN ire Aer6eor loge Dn Cx
es OQ MEA icaOA COL
s GHer beng, at Dar oecOh. Lam
CY) ae ang. WoVKe aut ths Nay i

ee her _ still Laake yp Loto COA soeats ond have.

orc eee ee 4

— eodormnger of all tra ive ee
ak Caboccak Fen alter Satna.

Lockag, that 1 uc03 | a. dock Red sche.

 

 

 

 

 

 

 

 

 

 

 
 

Case 8:19-cv-01824-PX Document1 Filed 06/20/19 Page 10 of 15

_O-rabinsthsi00 |. was aot tracked | kestcad aa
i voas tarvebed) aot oi nares laa
_ lorteHoaal o@overs an {003 6. hago

 

 

 

       
   
  

awe alt be

BS CL Conduek

SCS directhue AD 200d e
ersona| alas. Ona OM.

af vee ee |
_ aa® Gr rniekag Son
= _ esta shed. aC

   
 
 

 

   

SD egy

 

 
 

Case 8:19-cv-01824-PX Document1 Filed 06/20/19 Page 11 of 15

@ Cio ZO 20
PogeS JoP Connplaiar
ot

 

la tae Rall oC 20K i yoroke MAU Oke.
Lectkérs to HR, COC APED LO regions >
Lonot I'd) Been e010 tormuan. re
Mevec SAO, reard, sole, gaken
Bee ons, 5 |) a resDorsd bock Bete usondaes
. oa _Acanstead at all. Trex are

 

 

tere ces ix

 

 

 

ie eho

GCL. ea 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 8:19-cv-01824-PX Document 1 Filed 06/20/19 Page 12 of 15

@ ee be -2ZO -ZO1d
Fogel3)cF cennpaiat
boa B-C 2)

 

Rass ee pote 2) lokel B@icecs
had Ween tex 0G Lone MAU NAGI). lngocg
Ard DST QE, ell.

 

w
C4 Orden
TB. +e2gau}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 8:19-cv-01824-PX Document1 Filed 06/20/19 Page 13 of 15

CoMhquants.

 

 

pot

 

 

We
| tt amseeviag Raanc Al conn p-ensatoa doe

 

 

too he. eadumment & dreerinain aon , Sexoa)

 

Iarrassmneg} NATOSIYICOAE 5 \ LO RO wesidaisned

 

 

 

Prep srandards and Ane cones
Oo. 8¢/Perscaal Prdpodices Or y COMED S OL

 

Dis jaca lasti#iohon’ Aas O\LOAUs acen surmaseA.

 

 

For | Woah cevper Sake Ot PabLyeat Lash tohon-

| MU eire Srory Crt Pakocent woes, HELL!" dove to

 

| mre Ceing Q Dre sp transgendered (M-—)Make-
Fem ate Doonan a sole. fay Thaye hacy kd muscle

 

 

P| at pacer Lorn awe Never io ony Like cine SO,

 

 

 

 

 

 

 

 

 

pf Le IY SAI CL RAY Worst: Hat Uo CSO
| looked Passed ant i Gidat recieve Strict LoGteln .
| inte pee Gnd SHIL G99 0n An tenscaewleke
| dose CP Onwitity red icGtan Sine? a2iqg Nox) _
poate Pate at, sl Cnn Aer<exher € Lodi
| ter Ge Nine sdone jolly, Se\e- erent andl
PAD hen person i 50S Ler OL 4edr GSD: es
OS tis Shag Lill Feqndia, tera Hack i Grows |
tt Gr OM it. ee whit maha sheer cine ge spec ica ar snd’ perenne ta
Be | Lam: _4 500.00 6 Cay Lor ony
ee £0 lie. Stayat Potent lestithen. Along

 

a ee ee

 

 

 

 
Case 8:19-cv-01824-PX Document1 Filed 06/20/19 Page 14 of 15

C| Glee Dodson
Atcte of Marland boul Gu / sib #32018)

 

 

 

 

Demicrarat al Doolic “Hotoxtak lasttoskon
hey Qi Corcecharal 1595 Watered Pd.
ASeances 5 Stepnca se Nour Jess. x2 Mich 217
“Jaracok Holseu : 7. O%)\4-/201%

 

 

 

 

vldrden OF lash chog

 

 

KE: Request far (canncdidtc Asi skaNc?

 

LT bo varthtag +0 Uo GWiAG fr UBOY
assistance. ¥ ana! Ga pre-op -ans-

 

 

cwencered (Male ~Gennale: U-E) uoonaaa
aacl aro COnceOhu nboseal nee OL
Peroxcat lositokon., Mu concems Arce

 

QS

IO_eaacds to the treaby¥at of ansaenked

 

 

 

LAM Cr - Here Gk Patorcrak Hoe Policies Fae

 

+O Gendeged innootes iS Hmt UGE Ober:
(OG, He 1CBHR HOO they _are_issud faa's
Rar Poe conevalacenk Zeer ic breast Tne}
Cre GLYSOOCHCANIL placrcl in Cells alone!
asa ste PKECABHKOO. Not4_ace_[8sve
SPECIFIC Snower Hones ia Lonicn ews
SHowec alow. Also aay Gre SCG reqate)
FOND Of Er AMD ALES Ia “oe Lorn el

CLS JOUAID 1nS8,, Gad loGtoaroann USC. Tans

 

 

iannabes are eCvired +o be patted COLD)

 

ly Leanate Sta. However a dierent

 

| aark of He icstit Mon howses Leremtes

 

oO conichn Ane SONY POUCICS cee: Taos

 

LADAAKES Ae Ook Glave! boy exZinstHoliog
+o ocdéc ferme huGiene or ANUHiAg
OF Hoe sock ia uaa ien. Lemalcs can Oer

 

 

 
oN

Case 8:19-cv-01824-PX Document1 Filed 06/20/19 Page 15 of 15

DLE 49 GAY 40054 Loder Ane, ACKR
hamame wainren_it is lnaperaHve. tak

 

 

ACORS woorne OSE. Leait¢ AU giene loro-

 

Aocts. Dee 40 +r biasaoess fa 3K - an -
Leatiog of ois Poucyy, 4raos vooDeg

 

 

OW _Rei00 4KeQked pata: Traasgecx]}-

 

Le OA janrtes entice policies? Waid te
Anat OF Ferndale tnnacites okie POLUCIes
And_act Only COCA POUICIA Sno Id Gepuy
45 Haro Personal preimtices along LOD
Pice-02 SOrgical per enances nace Alou.
° Pack ia {His LOSE CL. WNiakrasiaiutenns cal
Qlsio Chen Gy And “Live OOr LAr OS woOryy

 

and dveto caAronic Came coe dicatons.

 

GC, <€GIAnCN ANG Moreno re +e

 

( ‘ \
\wecee

AY Lex CAN 8+ €XOEC CISA -Feaninnd to
uodicin Pakovenk InakhoHoa Aine dacs.
TAM asOg thar nis pangs indy

 

PxOR S|

 

Tadao typo Gy UBoC-Hond Gad | jaese
hi near loach Bam LUD S010

 

 

 

f
C| L) C_» fA

 

 

 

 

 

 

 

 

 

 
